Name: Commission Regulation (EEC) No 656/86 of 28 February 1986 concerning the fixing, for the period 1 March to 31 December 1986, of the withdrawal and selling prices for certain fishery products and amending Regulation (EEC) No 3693/85 as regards the withdrawal prices for Atlantic sardines and anchovies
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 8 . 3 . 86 Official Journal of the European Communities No L 66/ 11 COMMISSION REGULATION (EEC) No 656/86 of 28 February 1986 concerning the fixing, for the period 1 March to 31 December 1986, of the with ­ drawal and selling prices for certain fishery products and amending Regulation (EEC) No 3693/85 as regards the withdrawal prices for Atlantic sardines and anchovies appears that the substantial price differences established since then for these species are basically explained by the absence, until now, of a Community price system favou ­ ring their unity within the Community ; whereas, in these particular circumstances, it is necessary to fix adjustment coefficients for these species which allow for the smooth application of the price system set out within the Act of Accession, by a progressive alignment of them under favourable conditions which guarantee market access to the producers in these regions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products included in the price system by the Act of Accession . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Comnfiunity, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that the Community withdrawal and selling prices for each of the products listed in Annex I (A) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas the guide prices for the fishing year from 1 March to 31 December 1986 were fixed for the products included by the Act of Accession in the price system provided for in Regulation (EEC) No 3796/81 and were adjusted for Atlantic sardines and anchovies by Council Regulation (EEC) No 503/86 (2) ; whereas it is therefore necessary to adjust the withdrawal prices for Atlantic sardines and anchovies in the light of the adjusted guide prices from which they are derived ; Whereas, with regard to sardines, special conditions have been adopted in the Act of Accession in order to ensure a progressive alignment of prices of sardines from the Atlantic on price levels of sardines from the Mediterra ­ nean ; whereas the production structure and access to the market of Atlantic sardines are different to that for Medi ­ terranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is neces ­ sary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas, with regard to monkfish, Norway lobster and crab, the statistical data available during the accession negotiations did not permit a clear appreciation of the differences between the prices ruling on the markets in the different regions of the Community ; whereas it Article 2 The conversion factors referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 which are used for calcula ­ ting the Community withdrawal and selling prices for the products included in the price system by the Act of Accession shall be as shown in Annex II . Article 3 1 . The Community withdrawal and selling prices as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 applicable for the period 1 March to 31 December 1986 for the products included in the price system by the Act of Accession shall be as shown in Annex III . 2 . The withdrawal prices for Atlantic sardines and anchovies fixed for the 1986 fishing year by Commission Regulation (EEC) No 3693/85 (3) are hereby adjusted as shown in Annex III . (') OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 54, 1 . 3 . 1986, p. 52. (3) OJ No L 351 , 28 . 12. 1985, p . 35 . No L 66/ 12 Official Journal of the European Communities 8 . 3 . 86 Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . Article 4 The withdrawal and selling prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for the period 1 March to 31 December 1986 in the landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex IV. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission 8 . 3 . 86 Official Journal of the European Communities No L 66/ 13 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices T Product % Spanish mackerel Megrim Rays' bream Monkfish Edible crabs Norway lobster 85 80 80 85 90 90 ANNEX II Conversion factor of certain products listed in Annex I (A) and (E) to Regulation (EEC) No 3796/81 Conversion Species Size (') gutted fish with head (') whole fish (') \ Extra, A (') B (') Extra, A (') B (') Spanish mackerel 1 2 3 0,00 0,00 0,00 0,00 0,00 0,00 0,85 A 0,85 0,85 0,85 0,75 0,70 Megrim 1 2 3 4 0,85 0,75 0,70 0,45 0,65 0,55 0,50 0,25 0,80 0,70 0,65 0,40 0,60 0,50 0,45 0,20 Rays ' bream 1 2 0,85 0,60 0,65 0,40 0,80 0,55 0,60 0,35 I whole fish or guttedwith head (') fish without head (') I Extra, A (') B (') Extra, A (') B (') Monkfish 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 0,30 Whole (') Edible crabs 1 2 0,80 0,60 I Whole (') Tails (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 2 3 4 0,90 0,63 0,53 0,00 0,65 0,38 0,21 0,00 0,85 0,60 0,35 0,26 0,57 0,38 0,19 0,09 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tions (EEC) No 3796/81 . No L 66/14 Official Journal of the European Communities 8 . 3 . 86 ANNEX III Withdrawal or sale price in the Community of certain products listed in Annex I (A) and (E) to Regulation (EEC) No 3796/81 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') \ || Extra, A (') B (') Extra, A (') B (') Sardines : (a) Member States other than Spain and Portugal (b) Spain and Portugal 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 246 246 381 246 156 156 241 156 157 157 157 157 99 99 99 99 Spanish Mackerel 1 2 3 0 0 0 0 0 0 204 204 204 204 180 168 Anchovies : (a) Member States other than Spain (b) Spain 1 2 3 4 1 2 3 4 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 381 463 381 158 686 833 686 284 245 245 245 158 441 441 441 284 Megrim 1 2 3 4 1 258 1 110 1 036 666 962 814 740 370 1 184 1 036 962 592 888 740 666 296 Rays' bream 1 2 1 020 720 780 480 960 660 720 420 ' Whole or gutted with head (') Fish without head (') Extra, A (') B (') Extra, A (') B (') Monkfish 1 2 3 4 5 1 285 1 642 1 642 1 374 ' 785 928 1 285 1 285 1 017 428 3 856 3 641 3 427 2 999 2 142 2 999 2 785 2 570 2 142 1 285 Sale price (ECU/tonne) Whole fish (') Edible crabs 1 2 1 080 810 Whole fish (') Tails (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 2 3 4 3 564 2 495 2 099 0 2 574 1 505 832 0 8 109 5 724 3 339 2 480 5 438 3 625 1 813 859 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 8 . 3 . 86 Official Journal of the European Communities No L 66/ 15 ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish with head (') Whole fish (') Extra, A (')Extra, A (') B (') B (') 0,52Sardines from the Atlantic Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 1 2 3 4 0 0 0 0 0 0 0 0 128 128 198 128 82 82 82 82 0,65 3 0 0 157 64Coastal areas of the Atlantic of Spain and Portugal Whole or gutted fish with head (') Extra, A (') B (') Monkfish Coastal areas and islands of Ireland and the United Kingdom 0,85 0,79 0,80 2 3 4 1 396 1 297 1 099 1 092 1 015 814 Sale prices (ECU/tonne) Whole (') Extra, A (') B (') Norway lobster 2 291 1 174 374 Coastal areas and islands of Ireland and the United Kingdom 0,89 0,78 0,45 1 2 3 3 172 1 946 945 Edible crabs 0,67 0,65 1 2 724 527 Coastal areas and islands of Ireland and the United Kingdom (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .